Citation Nr: 9924677	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, including nausea and weight loss, due to 
undiagnosed illness.  

2.  Entitlement to service connection for headaches, due to 
undiagnosed illness.  

3.  Entitlement to service connection for fatigue, due to 
undiagnosed illness.  

4.  Entitlement to service connection for difficulty 
sleeping, due to undiagnosed illness.  

5.  Entitlement to service connection for blurred vision, due 
to undiagnosed illness.  

6.  Entitlement to service connection for joint pain, due to 
undiagnosed illness.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982 and from September 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of July and December 1997 rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in April 1999.  A transcript 
of that hearing has been associated with the record on 
appeal.


FINDINGS OF FACT

1.  The veteran's gastrointestinal disorder has been shown to 
be due to gastritis, and previous duodenal ulcer disease that 
has not been etiologically related to service.

2.  The veteran's headache disorder is shown to be due to 
muscle contraction headaches that have not been etiologically 
related to service.  

3.  A disability manifested by fatigue has not been 
demonstrated.  

4.  A disability manifested by difficulty sleeping has not 
been demonstrated.  

5.  The veteran's visual disorder is due to myopia, with 
amblyopia in the left eye and myopia in the right eye.  

6.  Joint pain is shown to be due to arthralgia and 
epicondylitis that has not been etiologically related to 
service.  

7.  An acquired psychiatric disorder, including PTSD, has not 
been demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a gastrointestinal 
disorder, with nausea and weight loss.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for headaches.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by fatigue.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

4.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by difficulty sleeping.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

5.  The veteran has not submitted a claim for blurred vision 
upon which relief may be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991) 38 C.F.R. § 3.303(c) (1998).

6.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for joint pain.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

7.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including ulcer disease, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such claims, his appeal must fail and there 
is no duty on the VA to assist him in the development of his 
claims because such additional development would be futile.  
Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

I.  Claimed Residuals of Undiagnosed Illness

The veteran has claimed service connection for several 
disorders, including a gastrointestinal disorder, headaches, 
a disability manifested by  fatigue, a disability manifested 
by difficulty sleeping, a disability manifested by blurred 
vision and joint pain.  It is noted that he served in the 
Southwest Theater of Operations during the Persian Gulf War.  
As such, consideration must be given under regulations 
applicable to such service.

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) became manifest either during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or to a degree of 10 percent or 
more not later than December 31, 
2001; and 

(ii) by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or 

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War. 

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317.  

A.  Fatigue and Difficulty Sleeping

The veteran is seeking service connection for disabilities 
manifested by fatigue and difficulty sleeping.  However, 
review of the record fails to show that he has manifested a 
disability for either symptom.  In this regard, it is noted 
that he has been afforded VA compensation examinations in 
August 1995 and April and November 1997.  No disability 
manifested by difficulty sleeping was demonstrated.  In fact, 
the veteran, in the report of the examination performed in 
August 1995, it was noted that the veteran worked during the 
night and slept for 6 to 8 hours per day.  On examination in 
April 1997, the veteran stated that he slept well at times, 
but that on other occasions, he did not.  No diagnosis 
involving a disability manifested by difficulty sleeping was 
made.  While two examination reports, in August 1995 and 
April 1997, noted that the veteran had a subjective history 
of fatigue, there was no diagnosis regarding this symptom on 
either examination report.  A diagnosis based upon history 
alone is not considered to be sufficient to establish the 
presence of a disability.  

Where there is no demonstration of current disability, a 
well-grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For this reason, the 
claims for service connection for disabilities manifested by 
fatigue and difficulty sleeping are not considered to be 
plausible and must be denied.  

B.  A Gastrointestinal Disorder, Headaches, and Joint Pain

One of the basic criteria for service connection for any 
condition under the regulation that is specific to service in 
the Persian Gulf that has been referenced above is that the 
condition may not be attributed to any known cause.  Review 
of the record shows that there are medical diagnoses for the 
veteran's gastrointestinal disorder, headaches and joint 
pain.  On examination by VA in August 1995, muscle 
contraction headaches, gastritis with multiple ulcerations 
and duodenitis and arthralgia of the elbows were diagnosed.  
An October 1995 summary of the August 1995 examination 
indicated that the veteran's joint pain was caused by 
epicondylitis and that he had muscle contraction headaches 
and gastritis.  As these disabilities have specific 
diagnosable causes, service connection cannot be established 
based on the regulations applicable to "undiagnosed 
illness" in veterans of the Persian Gulf War.  

Nevertheless, service connection could still be established if 
it shown that the claimed disorders are the result of the 
veteran's service.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir 
1994).  Regarding this aspect of the veteran's claim, to be 
deemed well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  This evidence must include competent medical evidence 
of causality between incidents of service and the disability 
for which he is claiming service connection.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  None of the medical evidence 
of record relates the veteran's diagnosed gastrointestinal 
disorder, muscle contraction headaches or arthralgia to his 
period of active duty.  While the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and his claimed disabilities, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After review of the entire evidence of record the Board is 
unable to find plausible claims for service connection for 
these disorders.  Therefore, the claims must be denied.  

III.  Blurred Vision

The veteran is seeking service connection for blurred vision.  
The question to be answered concerning this issue is whether 
or not he has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done 
so, his appeal must be denied.  As explained below, the Board 
finds that he has not submitted such a claim.

Congenital or developmental defects and refractive error of 
the eyes, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  Such conditions are part of a life-long 
defect, and are normally static conditions which are incapable 
of improvement or deterioration.  See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90) at 1.  

The veteran was afforded a VA ophthalmologic examination in 
April 1997.  At that time, the diagnoses were high myopia, 
with amblyopia, in the left eye; and mild myopia in the right 
eye.  

The record does not reveal that the veteran's defective 
vision is anything other than a myopia and/or amblyopia, 
which are refractory errors of the eye and, as such, are not 
disorders for which service connection may be granted under 
governing criteria.  Therefore, service connection may not be 
legally established for these disorders and must be denied.

IV.  A Psychiatric Disorder, Including PTSD

As noted, where there is no demonstration of current 
disability, a well-grounded claim has not been submitted.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The veteran 
is claiming service connection for an acquired psychiatric 
disorder, specifically PTSD.  He has been afforded two 
psychiatric evaluations by VA, in April 1997 and in November 
1997.  Both examination reports indicate that the veteran did 
not give a history of symptoms of sufficient severity to 
satisfy any psychiatric diagnostic criteria.  In other words, 
the veteran does not have a psychiatric disorder.  

It must be emphasized that to be deemed well grounded, a claim 
must be supported by evidence, not just allegations.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  While the veteran and 
his wife have given sworn testimony to the effect that the 
veteran has PTSD they are layman, and, as such, are not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent a medical diagnosis of a psychiatric disability, the 
claim is not plausible and service connection is denied.  

CONCLUSION

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims for service connection for a gastrointestinal 
disorder, including nausea and weight loss; headaches; a 
disability manifested by fatigue; a disability 

manifested by difficulty sleeping; blurred vision; joint 
pain; and an acquired psychiatric disorder, including PTSD, 
are denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

